Citation Nr: 0800576	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  99-08 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 30 
percent for hypertensive cardiovascular disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, which denied entitlement to 
service connection for PTSD and an increased rating for 
hypertensive cardiovascular disease.  

The Board remanded this matter to the Agency of Original 
Jurisdiction (AOJ) in June 1998, March 2001, and September 
2004, for additional evidentiary development.  The case is 
now before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The veteran does not have a competent medical diagnosis 
of PTSD related to service. 

2.  Prior June 21, 2007, there was no competent medical 
evidence of marked enlargement of the heart, confirmed by 
roentgenogram, or the apex beat beyond midclavicular line, 
sustained diastolic hypertension, diastolic of 120 or more, 
which may later have been reduced, dyspnea on exertion, more 
than light manual labor precluded or of hypertensive 
cardiovascular disease manifested by a workload of greater 
than 3 Metabolic Equivalents (METS) but not greater than 5 
METS resulting in fatigue and dizziness.  

3.  VA examination dated June 21, 2007, shows medical 
findings of hypertensive cardiovascular disease manifested by 
a workload of greater than 3 Metabolic Equivalents (METS) but 
not greater than 5 METS resulting in fatigue and dizziness.

4.  There is no medical evidence of congestive heart failure; 
workload of 3 METS or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.


CONCLUSIONS OF LAW

1.  Claimed PTSD was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.304(f) (2007).

2.  The criteria for a schedular rating in excess of 30 
percent for hypertensive cardiovascular disease are not met 
during the appeal period prior to June 21, 2007.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic 
Code 7007 (in effect prior to January 12, 1998), Diagnostic 
Code 7007 (2007).

3.  The criteria for a schedular rating of 60 percent for 
hypertensive cardiovascular disease are met, effective June 
21, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 
4.104, Diagnostic Code 7007 (in effect prior to January 12, 
1998), Diagnostic Code 7007 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Initially, the Board notes that the veteran's claim was filed 
in August 1996, prior to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007)).  Although complying notice was not provided prior to 
the initial adjudication of the claims on appeal, there is no 
prejudice to the veteran in providing later notice followed 
by readjudication of the claim.  See Mayfield v. Nicholson, 
No. 02-1077 (Fed. Cir. 2007) (Mayfield III).  Further, the 
claimant has been provided with the content-complying notice 
required under the holding in Pelegrini, which was issued 
prior to the issuance of the Supplemental Statement of the 
Case (SSOC) in July 2007.  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A February 2005 VA 
notice and duty to assist letter was sent to the appellant 
informing him of what VA would do or had done, what evidence 
he should provide, informed the appellant that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claims, the 
evidence required to substantiate his claims, and asked him 
to provide any information in his possession.  

With respect to the VA's duty to assist, the AOJ obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  In compliance with the Board's 
September 2004 remand, a letter was sent asking the appellant 
to let VA know of any other evidence or information that the 
appellant thought might support his claims, to identify any 
medical treatment records or health care providers, and to 
send in any evidence in the appellant's possession that 
pertains to the claims.  The veteran responded that all of 
his treatment was with the VA.  The AOJ obtained his VA 
outpatient treatment records from the Alexandria VA Medical 
Center (VAMC).  The Board notes that the AOJ made several 
attempts to obtain the veteran's records from the Shreveport 
VAMC; however, a negative response was received in August 
2005 stating that no such records exist.  The veteran's 
Social Security Admininstration (SSA) records are included 
with his claims file.  In a January 2006 statement, the 
veteran indicated that he had no new evidence to submit 
pertaining to his claims on appeal.  In addition, the AOJ 
submitted and received a response from the U.S. Armed 
Services Center for Unit Records Research.  In June 2007, the 
veteran underwent VA examinations for PTSD, hypertension, and 
heart disorders.  The VA examiners reviewed his claims file 
and provided the requested evaluations and opinions.  Given 
the above, the Board is not aware of the existence of 
additional relevant evidence in connection with the 
appellant's claims that VA has not sought.  In July 2007, the 
VA readjudicated the appellant's claims and issued a 
Supplemental Statement of the Case.  Given the foregoing, the 
Board finds that VA has substantially complied with the 
Board's September 2004 remand with regard to this appeal.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with).  Accordingly, the Board finds that no further 
assistance to the appellant in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a January 
2007 letter, the appellant was provided with notice of the 
type of evidence necessary to establish a disability rating 
and an effective date, if service connection for PTSD and an 
increased rating for hypertensive cardiovascular disease were 
granted on appeal.  Since the veteran's PTSD claim is being 
denied and a disability rating and an effective date will not 
be assigned; there can be no possibility of any prejudice to 
the claimant under the holding in Dingess, supra.  Moreover, 
the appellant has not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.  When 
implementing the award for an increased rating for a 
hypertensive cardiovascular disease, the RO will address any 
notice defect with respect to the effective date.  
Significantly, the veteran retains the right to appeal any 
effective date assigned by the RO.  

The Board finds that the evidence of record - service medical 
records, VA treatment records, a VA examination, SSA records, 
and lay statements -- is adequate for determining whether the 
criteria for PTSD have been met.  Accordingly, the Board 
finds that the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims and no further assistance to the appellant in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Analysis

Service Connection Claim

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military, naval, or air service.  See 
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.1(k), 3.303(a) (2007).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, such as psychosis, when 
they are manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2007).

The veteran contends that he is entitled to service 
connection for PTSD.  He reported having witnessed casualties 
during his wartime service in Vietnam and noted that he has 
acquired PTSD as a result of such exposure.  

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor actually occurred, and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); 67 
Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (codified as amended 
at 38 C.F.R. § 3.304(f)); see also Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 
389, 394-95 (1996)).  Specifically, to establish entitlement 
to service connection for PTSD, the veteran must submit 
"...medical evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred."  38 C.F.R. § 3.304(f) (2007).

A review of the veteran's claims file shows that the 
available evidence fails to establish the first element of 
the 38 C.F.R. § 3.304(f) analysis: a current medical 
diagnosis of PTSD.  Outpatient treatment records from the 
Alexandria VAMC, from January 1995 to May 2003 and from 
February to March 2005, show that the veteran started seeking 
treatment in 1995 for nightmares, anxiety, and sleeping 
difficulties.  However, no diagnosis of PTSD was made based 
on the veteran's reported stressors.  Service medical records 
also did not reveal complaints of or treatment for any 
psychiatric disorders, to include PTSD.

In August 2003 and June 2007, the veteran underwent VA PTSD 
examinations, where the veteran reported no engagement in 
combat but having seen two men being killed with a loader and 
a child being tossed up in the air by a tire.  The examining 
VA psychologist reviewed the veteran's medical history and 
claims file and conducted a mental status examination.  Upon 
examination, the veteran denied any subjective feelings of 
depression.  There was no evidence of significant memory loss 
or anxiety diorders.  He reported vague sleep impairment with 
nightmares, but could not recall the content of these 
nightmares.  After considering the veteran's previous medical 
treatment history and the results of his examination, the VA 
examiner opined that the veteran's reported stressors could 
not substantiate a PTSD reaction.  Further, the veteran did 
not display the necessary symptoms needed for a full 
diagnosis of PTSD.  As a result, no diagnosis was given for 
axis I.

At the June 2007 VA PTSD examination, the veteran denied any 
mental health treatment including counseling and medication.  
As for his symptoms, the veteran indicated that he 
experienced emotional distress and social isolation, but 
could not recall nightmares, flashbacks, depression, or 
anxiety, without prompting by the VA examiner.  
Administration of the Wechsler Adult Intelligence Scale III 
revealed average intelligence and the Minnesota Multiphasic 
Personality Inventory produced an extremely exaggerated 
response.  Based on the examination, interview, and a review 
of the veteran's claims file, the VA examiner diagnosed the 
veteran with mood disorder and opined that there is no 
diagnosis of PTSD.  Given the above medical evidence, the 
Board finds that the veteran has a diagnosis of mood disorder 
and not PTSD.  Thus, in the absence of a competent medical 
diagnosis of PTSD, the appellant's claim must be denied. 

Finally, the appellant and his representative may believe 
that there was a causal relationship between the veteran's 
service and his claimed PTSD.  However, there is no 
indication that they possess the requisite knowledge, skill, 
experience, training, or education to qualify as medical 
experts for their statements to be considered competent 
medical evidence of a diagnosis for PTSD.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay persons are not 
considered competent to offer medical opinions regarding 
causation or diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

The preponderance of the evidence is against the award of 
service connection for the claimed disorder and, it follows 
that, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Increased Rating Claim 

The veteran contends that the disability rating assigned for 
his hypertensive cardiovascular disease should be increased 
to reflect more accurately the severity of his 
symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107 (West 2002).  Where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected hypertensive cardiovascular 
disease has been assigned a 30 percent disability rating 
under Diagnostic Code 7007 effective from October 17, 1969.  
As this evaluation has been in place for at least 20 years, 
it is protected from ever being reduced.  See 38 C.F.R. 
§ 3.951 (2007).

The Board notes that, during the pendency of this appeal, the 
criteria for evaluating cardiovascular disabilities were 
revised, effective on January 12, 1998.  See 62 Fed. Reg. 
65207 (1997).  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  Thus, when an increase is 
warranted based solely on the revised criteria, the effective 
date for the increase cannot be earlier than the effective 
date of the revised criteria.  See 38 C.F.R. § 5110(g) (West 
2002); VAOGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).  

Pursuant to Diagnostic Code 7007 (in effect prior to January 
12, 1998), a 30 percent rating was warranted for hypertensive 
cardiovascular disease with definite enlargement of the 
heart, sustained diastolic hypertension of 100 or more, 
moderate dyspnea on exertion.  

A 60 percent rating required marked enlargement of the heart, 
confirmed by roentgenogram, or the apex beat beyond 
midclavicular line, sustained diastolic hypertension, 
diastolic of 120 or more, which may later have been reduced, 
dyspnea on exertion, more than light manual labor precluded.

A 100 percent rating required definite signs of congestive 
failure, more than sedentary employment precluded.  38 C.F.R. 
§ 4.104, Diagnostic Code 7007 (in effect prior to January 12, 
1998)

After January 12, 1998, a 30 percent disability rating for 
hypertensive cardiovascular disease is warranted where a 
workload of greater than 5 Metabolic Equivalents (METS) but 
not greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or, where there is evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram, 
or X-ray. 

A 60 percent disability rating is warranted for more than one 
episode of acute congestive heart failure in the past year; 
or, where workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or, for left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.

A 100 percent disability rating is warranted for chronic 
congestive heart failure, or, workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or, left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7007 (2007).

In support of his claim, the veteran underwent VA 
cardiovascular examinations in October 1996, August 1998, 
August 2003, and June 2007.  In October 1996, the veteran's 
X-ray report showed some cardiomegaly.  VA examinations 
conducted in August 1998 and August 2003 revealed that the 
veteran did not have angina, dyspnea, fatigue, or syncope.  
The veteran did report occasional dizziness.  He did not 
experience any myocardial infarction, congestive heart 
failure, or acute rheumatic heart disease.  His heart was at 
a regular rate and rhythm and in the midclavicular line.  
Further, his METS were estimated at 7 and 8 with an ejection 
fraction equaling 58 percent.  Given the above results, the 
August 2003 VA examiner opined that the veteran did not have 
evidence of work load restrictions and congestive heart 
failure due to his hypertensive cardiovascular disease.

At his most recent VA cardiovascular examination on June 21, 
2007, the veteran reported chest discomfort in the left 
breast region.  There was no definite history of angina, 
dyspnea, or syncope.  He also denied congestive heart failure 
along with myocardial infarction.  However, he did experience 
fatigue and dizziness.  An estimated METS of 3 to 4 was given 
based on the veteran's answers to energy requirements.  When 
asked about light to moderate activity, the veteran reported 
being able to clean windows, carry objects up to 30 pounds, 
and paint.  He denied that he could rake leaves, weed, and 
mow the lawn.  An echocardiogram indicated that the veteran's 
left ventricle is normal in size with good systolic function.  
The veteran's ejection fraction was 60 to 65 percent with 
mild left ventricular hypertrophy.  Comparing these 
manifestations with the criteria of the rating schedule, the 
Board finds that the criteria for a schedular rating of 60 
percent under Diagnostic Code 7007 (2007) are more nearly 
approximated, effective June 21, 2007.  This is because the 
veteran can exercise up to a workload of greater than 3 METs 
but not greater than 5 METs resulting in fatigue and 
dizziness.  Diagnostic Code 7007 (2007).   

An evaluation greater than 60 percent is not warranted under 
Diagnostic Code 7007, prior to and after January 12, 1998, 
since there is no medical evidence of congestive heart 
failure; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or, left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7007 (in 
effect prior to January 12, 1998); Diagnostic Code 7007 
(2007).

The Board notes that, in cases of disability ratings, where 
the evidence contains factual findings that show a change in 
the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  During the period of this appeal, the 
veteran's symptoms for his hypertensive cardiovascular 
disease at no time exceeded the 60 percent evaluation being 
granted under the rating criteria effective January 12, 1998.  
Thus, the assignment of staged ratings is unwarranted.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  SSA records show that the veteran was 
found to be disabled due to a post-service eye injury.  The 
veteran further suffers from ulcers, lower extremity 
conditions, and prostate cancer.  There is no competent 
evidence that the veteran's hypertensive cardiovascular 
disease, in particular, has interfered with his employment or 
has resulted in frequent hospitalizations.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2007).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Resolving all reasonable doubt in favor the veteran, an 
evaluation of 60 percent for the veteran's service-connected 
hypertensive cardiovascular disease is granted.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  


ORDER

Service connection for PTSD is denied.

A disability rating in excess of 30 percent for hypertensive 
cardiovascular disease is denied for the appeal period prior 
to June 21, 2007.  

A 60 percent disability rating for hypertensive 
cardiovascular disease is granted, effective June 21, 2007, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


